J-A28001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER L. PIERCE                      :
                                               :
                       Appellant               :   No. 1839 MDA 2017

            Appeal from the Judgment of Sentence October 18, 2017
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0004543-2016


BEFORE: LAZARUS, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 17, 2018

        Christopher L. Pierce appeals from the judgment of sentence, entered

in the Court of Common Pleas of Dauphin County, following his conviction of

two counts of firearms not to be carried without a license 1 and one count of

possession of a firearm with altered manufacturer’s number.2 Pierce

challenges the trial court’s order denying his motion to suppress as well as the

sufficiency of the evidence supporting his convictions. After our review, we

affirm.

        On June 22, 2016, at approximately 4:30 a.m., police were called to the

America’s Best Value Inn (the Inn) on Front Street in Harrisburg. Sergeant

Rich Adams testified that he and two other officers responded to a dispatch

____________________________________________


1   18 Pa.C.S.A. § 6106(a)(1).

2   18 Pa.C.S.A. § 6110.2(a).
J-A28001-18



that two light-skinned Hispanic men and two black men, one possibly armed,

were acting suspiciously at the Inn, which he described as a “high-crime

location,” with a high incidence of firearms violations, drug transactions,

prostitution, thefts and assaults.   N.T. Suppression Hearing, 11/21/16, at 6-

11. Sergeant Adams and another officer proceeded to the rear of the Inn.

Sergeant Adams testified that “legitimate guests” parked in the front of the

hotel, while those who parked in the rear of the Inn are “normally up to no

good.” Id. at 12.

      In the rear parking lot, Sergeant Adams and Officer Lindsay spoke to a

female in the passenger seat of a silver Volkswagen Passat; she stated she

was waiting for two friends. Id. at 15-18. As Pierce walked down the steps

at the rear of the Inn, the female identified him as one of the two friends she

was waiting for. Id. Sergeant Adams testified that Pierce made eye contact

with him and immediately turned around and walked toward Front Street. Id.

at 15-20. Sergeant Adams became suspicious at this point; he testified that

he followed Pierce and asked if he could talk to him, that Pierce “was very

nervous[,]” and when asked, stated that he did not know the female in the

car. Id. at 22-23, 39. Sergeant Adams then asked Pierce for identification;

at that point Pierce responded that “he knew his Fifth Amendment rights and

didn’t have to tell me anything[,]” and “he took off running.” Id. at 23.

      Sergeant Adams pursued Pierce, noticing that Pierce was “hunched

over” as he ran, which indicated to him “either, one, he was trying to grab

something or, number two, he was trying to hold his pants up[.]” Id. at 43.

                                      -2-
J-A28001-18



Sergeant Adams lost sight of Pierce briefly, and he radioed Officer Julian

Gomez, who intercepted Pierce. Id. at 25. At that point, Pierce voluntarily

gave himself up. A search of Pierce’s person revealed nothing. A search of

the “flight path,” by Officer Kelly English and K-9 Riggs, revealed a Ruger 9

millimeter firearm in an arborvitae bush. Id. at 26-27. Officer English testified

that the track was based upon human odor, that the dog “is finding an odor

of something that was freshly touched, freshly discarded that has human odor

on it – sweat, skin, things that are perishable, things that don’t last days on

end.” Id. at 42-53.

      Pierce filed a motion to suppress the firearm, which was denied.

Following a two-day jury trial, Pierce was convicted of all charges. The court

sentenced him to an aggregate term of imprisonment of 60 to 120 months.

Pierce filed post-sentence motions, which were denied, and this appeal

followed. Both Pierce and the trial court have complied with Pa.R.A.P. 1925.

Pierce raises the following issues for our review:

         1. Did the court err in denying [Pierce’s] motion to suppress
            when the police effected a seizure of [his] person without
            reasonable suspicion and when his subsequent flight and
            discarding of evidence is deemed not to constitute an
            abandonment under Article 1, section 8 of the Pennsylvania
            Constitution?

         2. Was the evidence insufficient to sustain a conviction for
            three related counts of possessing a firearm under the
            Uniform Firearms Act when [Pierce] was not found in
            possession of a firearm and there was insufficient
            circumstantial evidence that he was in possession of a
            firearm?

Appellant’s Brief, at 5.

                                      -3-
J-A28001-18



      Since a sufficiency claim warrants automatic discharge rather than

retrial, we address Pierce’s second issue at the outset. In reviewing a

challenge to the sufficiency of the evidence, our standard of review is well

settled:

      [W]e must determine whether the evidence admitted at trial, as
      well as all reasonable inferences drawn therefrom, when viewed
      in the light most favorable to the verdict winner, are sufficient to
      support all the elements of the offense. Additionally, to sustain a
      conviction, the facts and circumstances which the Commonwealth
      must prove, must be such that every essential element of the
      crime is established beyond a reasonable doubt. Admittedly, guilt
      must be based on facts and conditions proved, and not on
      suspicion or surmise. Entirely circumstantial evidence is sufficient
      so long as the combination of the evidence links the accused to
      the crime beyond a reasonable doubt. Any doubts regarding a
      defendant’s guilt may be resolved by the fact finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The fact finder is free to believe all, part, or none
      of the evidence presented at trial.

Commonwealth v. Cline, 177 A.3d 922, 925 (Pa. Super. 2017) (citations

omitted).

      The three offenses of which Pierce was convicted each contain the

element of possession of a firearm. See 18 Pa.C.S.A. § 6106(a)(1) (firearms

not to be carried without a license); 18 Pa.C.S.A. § 6110.2(a) (possession of

a firearm with altered manufacturer’s number). Pierce argues that the police

“did not visually observe [him] discard the firearm in the location where the

police found it[,]” and, thus, the Commonwealth failed to prove possession.

We disagree.



                                     -4-
J-A28001-18



      When a prohibited item is not discovered on a defendant’s person, or in

his actual possession, as is the case here, the Commonwealth may prove the

defendant had constructive possession of the item. See Commonwealth v.

Harvard, 64 A.3d 690, 699-700 (Pa. Super. 2013). To prove constructive

possession the Commonwealth must show that the “defendant had both the

ability to consciously exercise control over it as well as the intent to exercise

such control.” Id. at 699 (quoting Commonwealth v. Gutierrez, 969 A.2d

584, 590 (Pa. Super. 2009)). Further, constructive possession can be proven

by circumstantial evidence. Commonwealth v. Haskins, 677 A.2d 328, 330

(Pa. Super. 1996). The “requisite knowledge and intent may be inferred from

examination of the totality of the circumstances.” Commonwealth v.

Thompson, 779 A.2d 1195, 1199 (Pa. Super. 2001).

      Here, viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, we conclude that there was sufficient

circumstantial evidence to support the jury’s finding that Pierce constructively

possessed the firearm.    The anonymous tip that one of the four men might

be armed, Sergeant Adams’ testimony of Pierce’s nervousness, Pierce’s flight

from a high-crime area, as well as his posture while running, and the K-9

tracking of the firearm in Pierce’s “flight path,” constituted sufficient

circumstantial evidence to allow the jury to infer constructive possession of

the firearm.   See Cline, supra. See also Commonwealth v. Hopkins, 67

A.3d 817, 820–21 (Pa. Super. 2013) (viewed in their totality, facts and




                                      -5-
J-A28001-18



circumstances supported finding that appellant constructively possessed

contraband and weapon).

      Next, Pierce challenges the court’s order denying his motion to suppress

the firearm. He argues Sergeant Adams did not have reasonable suspicion of

criminal activity to initiate an investigative detention. We disagree.

      Our standard of review of this matter is well-settled.

      [O]ur standard of review in addressing a challenge to a trial court’s
      denial of a suppression motion is limited to determining whether
      the factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct. We are
      bound by the suppression court’s factual findings so long as they
      are supported by the record; our standard of review on questions
      of law is de novo. Where, as here, the defendant is appealing the
      ruling of the suppression court, we may consider only the evidence
      of the Commonwealth and so much of the evidence for the defense
      as remains uncontradicted. Our scope of review of suppression
      rulings includes only the suppression hearing record and excludes
      evidence elicited at trial.

Commonwealth v. Singleton, 169 A.3d 79, 82 (Pa. Super. 2017), appeal

denied, 181 A.3d 1080 (Pa. 2018) (citations omitted).             “Moreover as

factfinder, it is within the suppression court’s sole province to pass on the

credibility of witnesses and the weight to be accorded their testimony. The

factfinder is free to believe all, some, or none of the evidence presented.”

Commonwealth v. Griffin, 785 A.2d 501, 505 (Pa. Super. 2001) (citations

omitted).

      Fourth Amendment jurisprudence has led to the development of
      three categories of interactions between citizens and the police.
      The first of these is a “mere encounter” (or request for
      information) which need not be supported by any level of
      suspicion, but carries no official compulsion to stop or to respond.

                                      -6-
J-A28001-18


      The second, an “investigative detention” must be supported by a
      reasonable suspicion; it subjects a suspect to a stop and a period
      of detention, but does not involve such coercive conditions as to
      constitute the functional equivalent of an arrest. Finally, an arrest
      or “custodial detention” must be supported by probable cause.

Commonwealth v. Ellis, 662 A.2d 1043, 1047 (Pa. 1995) (citations

omitted).

      The fundamental inquiry of a reviewing court must be an objective one,

namely, “whether the facts available to the officer at the moment of the stop

warrant a man of reasonable caution in the belief that the action taken was

appropriate.” Commonwealth v. Basinger, 982 A.2d 121, 125 (Pa. Super.

2009).      Further, the totality of the circumstances test does not limit our

inquiry to an examination of only those facts that clearly indicate criminal

conduct. Rather, “[e]ven a combination of innocent facts, when taken

together,    may   warrant   further   investigation   by   the   police   officer.’”

Commonwealth v. Cook, 735 A.2d 673, 676 (Pa. 1999).

      Among the factors to be considered in forming a basis for reasonable

suspicion are tips, the reliability of the informants, time, location, and

suspicious activity, including flight. See Commonwealth v. Freeman, 757

A.2d 903, 908 (Pa. 2000) (“nervous, evasive behavior such as flight is a

pertinent factor in determining reasonable suspicion”); Commonwealth v.

Zhahir, 751 A.2d at 1157 (stating that expectation of criminal activity in given

area and nervous or evasive behavior are factors, and suspicious conduct may

corroborate anonymous tip); Commonwealth v. Pizarro, 723 A.2d 675, 680




                                       -7-
J-A28001-18



(Pa. Super. 1998) (finding that flight and presence in heavy drug-trafficking

areas are factors).

        The case of In re:      D.M., 781 A.2d 1161 (Pa. 2001), is instructive.

There, police received an anonymous tip that a person had a gun. The caller

described the individual’s clothing and his location on a corner in North

Philadelphia, known as a high-crime area.           D.M., who met the caller’s

description, fled when the officer approached.        The Pennsylvania Supreme

Court found that police had reasonable suspicion to stop D.M, stating:

        [A]t the time police initially approached [D.M.] it was unclear
        whether the police intended to do anything other than talk to him.
        Thus, the initial approach did not need to be justified by any level
        of suspicion. Rather, the appropriate time to consider whether
        the police had reasonable suspicion is at the time the police
        actually effectuated the seizure of the appellant and the totality of
        the circumstances test, by its very definition, requires that the
        whole picture be considered when determining whether the police
        possessed the requisite cause to stop [D.M.]. Here, the police
        effectuated the stop following [D.M.’s] flight from the scene, thus,
        flight was clearly relevant in determining whether the police
        demonstrated reasonable suspicion to justify a Terry[3] stop under
        the totality of the circumstances.

Id. at 1165 (emphasis added). The Court stated that D.M.’s flight, “coupled

with the anonymous caller’s information[,] was sufficient to arouse the

officer’s suspicion that criminal activity was afoot at the time he stopped

[D.M.]”      Id. at 1165.      The Court held that under those circumstances,

unprovoked flight in a high-crime area is sufficient to create reasonable

suspicion to justify a stop. Id. at 1164.
____________________________________________


3   Terry v. Ohio, 392 U.S. 1 (1968).

                                           -8-
J-A28001-18



      Similarly, here, looking at the totality of the circumstances, Pierce’s

unprovoked flight in a high-crime area was sufficient to support reasonable

suspicion. The anonymous tip of four suspicious men in a high-crime area at

4:30 a.m., coupled with the fact that Pierce “made a 180-degree turn” after

making eye contact with Sergeant Adams, after the female had identified

Pierce as one of the friends she was waiting for, was sufficient to arouse

Sergeant Adams’ suspicion that criminal activity was afoot. The suppression

court explained,

      When asked what raised his suspicions about [Pierce] as an officer
      with nineteen years of experience, Sergeant Adams responded:
      that he was walking down the steps, most likely to come to the
      car, and then turned; that he turned away to avoid the officers;
      that the officers had already received information that there was
      a possible armed person in that vicinity; that it was 4:30 in the
      morning; and it happened in a very high-crime area. . . . After
      Sergeant Adams asked what [Pierce] was doing and requested
      identification, [Pierce] took off running. At this point, [Pierce’s]
      unprovoked flight, coupled with his presence in a high-crime area
      and anonymous tip, gave [Sergeant Adams] reasonable suspicion
      to believe criminality was afoot so as to justify an investigative
      detention. . . . Nervous behavior is also a factor [and] on redirect,
      Sergeant Adams testified that when Defendant took off, he was
      running with his hands down around his waist, hunched over,
      which indicated that was either trying to grab something or hold
      his pants up.

Trial Court Opinion, 3/7/18, at 5-7.

       We conclude that the record supports the suppression court’s findings

and those facts, viewed together, warranted Sergeant Adams’ reasonable

belief that further investigation was necessary. D.M., supra; Cook, supra.

Accordingly, the court properly denied Pierce’s motion to suppress.


                                       -9-
J-A28001-18



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2018




                                 - 10 -